                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY



    BRUCE M. SKOORKA,
                                                       Civ. No. 17-5484 (KM) (MAH)
                         Plaintiff,
                                                                 OPINION
    V.


    KEAN UNIVERSITY et al.,

                       Defendants.


KEVIN MCNULTY, U.S.D.J.:
              Pro se plaintiff Dr. Bruce M. Skoorka brings this action, one of several
asserting claims under Title VII of the Civil Rights Act against two groups of
defendants. The first group (referred to as the “Kean Defendants”) consists of
Kean University, the Board of Trustees of Kean University (together, “Kean”),
and the State of New Jersey. The second group (referred to as the “Union
Defendants”) consists of the Kean Federation of Teachers, the Council of New
Jersey State Locals (“CNJSL”), and the American Federation of Teachers. Now
before this Court is the motion of the Kean Defendants to partially dismiss the
complaint and the motion of the Union Defendants to dismiss all claims. For
the reasons set forth in this Opinion, the motions are granted in part and
denied in part.

         I.        Background’
              Dr. Skoorka has been a professor at Kean University since 1996. (EEOC
Charge         ¶   1). Around 2000, he was granted tenure. (Id.). Dr. Skoorka is a


1      The Complaint incorporates and explicitly relies on two EEOC Charges filed in
2016. I may consider them without converting the motions to dismiss into one for
summary judgment. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (“[A]
‘document integral to or explicitly relied upon in the complaint’ may be considered
‘without converting the motion to dismiss into one for summary judgment.’ “) (quoting
In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)); accord In
re Asbestos Products Liability Litigation (No. VI), 822 F.3d 125, 134 n.7 (3d Cir. 2016).
                                              1
member of the Jewish faith, a fact relevant to his claims. (EEOC Charge           ¶   2).

Dr. Skoorka asserts that he engaged in protected Title VII activities during his
time at Kean University. (Id.). In particular, he has filed numerous EEOC
charges, discrimination claims, and internal complaints against the
defendants. (Id.   ¶{   1—10). Before reviewing the facts of this action, I will survey
the history of Dr. Skoorka’s claims.2




For purposes of this Opinion, all facts alleged in the EEOC Charges and Complaint are
presumed to be true. For ease of reference, those documents will be abbreviated as
follows:
“Cplt.”                 Complaint in this 2017 Action.       =     [DE 1]
“EEOC Charge”              The July 20, 2016 EEOC Charge        =    [Cplt. pp. 8—13]
2        As discussed infra, Dr. Skoorka’s actions against the defendants have
oftentimes overlapped. The actions string together an alleged series of discriminatory
or retaliatory acts over the last two decades. Two of these actions have been
consolidated; it may be necessary to consolidate others. For now, I have provided this
list of the most important prior opinions related to Dr. Skoorka’s many claims. For
ease of reference, I have designated them as “Opinion A,” “Opinion B,” etc.
From the 2001 New Jersey State Court Action:
      Opinion A         Skoorka v. Kean Univ., No. A-5618-08T2, 2011 WL 3667664 (N.J.
                        Super. Ct. App. Div. Aug. 23, 2011).
      Opinion B         Skoorka v. Kean Univ., No. A-1654-05T5, 2007 WL 2460160 (N.J.
                        Super. Ct. App. Div. Aug. 30, 2007), ceflLf denied, 194 N.J. 269,
                        cen. denied, 555 U.S. 817 (2008).
From 2009 DNJ and 2014 S.D.N.Y. Actions:
      Opinion C         Skoorka v. Kean Univ., No. 09-cv-3428 KM MAH, 2015 WL
                        3533878 (D.N.J. June 2, 2015).
       Opinion D        Skoorka v. Kean Univ., No. 14-cv-4561 KM MAH, DE 39; Skoorka
                        v. Kean Univ., No. 09-cv-3428 KM MAH, DE 137.
      Opinion E         S/work-a v. Kean Univ., No. Og-cv-3428, 2017 WL 2838459, at *1
                        (D.N.J. June 30, 2017).
From the 2016 Action:
       Opinion F        Skoorka v. Kean Univ., No. 2: 16-CV-3842-KM-MAH, 2018 WL
                        3122331 (D.N.J. June 26, 2018).
       Opinion S        Skoorka v. Kean Univ., No. 16-cv-3842 (KM), 2017 WL 6539449
                        (D.N.J. Dec. 21, 2017).

                                            2
         a. Procedural History
                1. 2001 New Jersey state court action

      In November 2001, Dr. Skoorka brought a state court action against
Kean, his union, and several individual defendants (the “2001 State Court
Action”. (Opinion A at *3 (affirming trial court’s dismissal of the amended
complaint after a jury trial); see also Opinion B (affirming in part and reversing
in part the trial court’s pretrial discovery orders, summary judgment opinion,
and order regarding the plaintiff’s motion to amend).)

      In the 2001 State Court Action, Dr. Skoorka alleged retaliation and
discrimination on the basis of religion. (Opinion A at *3). He also alleged
retaliation for reporting discrimination and other allegedly illegal conduct. (Id.).
He pursued claims under the First Amendment, Equal Protection Clause, the
Conscientious Employee Protection Act (“CEPA”), the New Jersey Law Against
Discrimination (“NJLAD”), Title VII of the Civil Rights Act (“Title VII”), and
Section 1983. (Id.).

      The suit took some ten years, two jury trials, and at least two written
opinions from the Appellate Division to fully resolve itself—although the
Appellate Division observed that Dr. Skoorka’s case was “always weak.” (Id.
at *1). In the end, Dr. Skoorka was unsuccessful on all counts. (Id. at *11). The
Appellate Division affirmed the trial court’s rulings, as well as the jury’s verdict,
in August 2011. (Id.).

                ii. 2006 EEOC charge and 2007 federal court action, refiled
                    as 2009 action, subsequently consolidated with 2014
                    action

      On July 24, 2006, while his New Jersey state court suit was pending, Dr.
Skoorka filed a charge of discrimination with the EEOC. (See No. 09-cv-3428,
DE 123-5, p. 10—2 1.)

      On April 6, 2007, Dr. Skoorka brought an action in this federal court (the
“2007 Action”). (See No. 07—cv—1629, DE 1.) On March 20, 2009, the parties
entered into a consent order wherein the judge dismissed Dr. Skoorka’s case

                                       3
and granted him leave to refile his complaint within 120 days. (See No. 07—cv—
1629, DE 32.) The order stipulated that if Dr. Skoorka refiled his complaint,
the date of filing would relate back to the original filing date of April 6, 2007.
(Id.)
        Near the end of that 120-day period, Dr. Skoorka reified his complaint
(the “2009 Action”). (Opinion C). The 2009 Action attempted to relitigate some
of the matters on which Skoorka had failed to prevail in the New Jersey state
court action. (Opinion C at *3) The 2009 complaint also incorporated the 2007
complaint’s allegations, with the addition of a few incidents that had allegedly
occurred in the interim. (Id.).
        In a June 2, 2015 opinion, this Court, addressing the 2009 Action,
granted summary judgment for defendants on the CEPA, NJLAD, and Title VII
discrimination claims. (Opinion C). The Union Defendants were granted
summary judgment in their favor. (Opinion C at *24). I surveyed some 15
allegations, many of which had been updated since the filing of the 2009
complaint. (Opinion C). Twelve of them, I found, were unsupported by any
evidence at all. (Id.). Three, I found, had some minimal record support, and
those three I discussed in light of the governing summary judgment standard.
(Id.). The only claim to survive summary judgment was Dr. Skoorka’s Title VII
claim of retaliation, asserted against Kean. (Id.).
        In a February 25, 2016 opinion, this Court consolidated the 2009 Action
with a later action, filed on June 27, 2014 in the U.S. District Court for the
Southern District of New York but transferred here. (the “2014 Action”,
14cv4561; see Opinion D). See also Skoorka v. Kean Univ., No. 14-cv-4561 KM
MAR, 2015 WL 3561610, at *1 (D.N.J. June 5, 2015) (denying plaintiffs motion
for leave to appeal the interlocutory transfer order and finding that the transfer
was proper). The allegations in the 2014 Action virtually duplicated those in
the 2009 Action. Dr. Skoorka frankly acknowledged that he was forum-
shopping, filing the same action again in a different federal court because “to
date, it has not been possible for Plaintiff to obtain a fair hearing of his claims


                                       4
against Defendants in New Jersey.” (See No. l4-cv-4561, DE 11 at 21.) Because
the 2009 and 2014 Actions appeared to be essentially identical, I consolidated
them. (Opinion D). After doing so, however, I granted Dr. Skoorka leave to file a
supplemental and amended complaint alleging that there were facts in the
2014 Action that post-dated (and therefore did not duplicate) the 2009 Action.
(Id.). The Court further instructed that the supplemental and amended
complaint should not rehash claims already disposed of on summary judgment
opinion in the 2009 action. (Id.). On April 22, 2016, Dr. Skoorka filed the
“Supplemental Amended Complaint,” No. 09-cv-3428, DE 145. Despite the
Court’s instructions, much duplication nevertheless remained.
      In a June 30, 2017 opinion, this Court, considering the supplemental
amended complaint in the consolidated 2009 and 2014 Actions, granted a
motion to dismiss, with one exception: supplemental allegations of retaliatory
deprivation of office equipment and supplies would be permitted to go forward
in the context of the Title VII retaliation claim that had already survived
summai-y judgment in the 2009 Action. (Opinion ED). The Court also permitted
limited additional discovery on the subject of the equipment and supplies.
(Opinion E at *7) As of the date of this opinion, discovery in the consolidated
2009 and 2014 Actions has not vet closed.

              iii. 2015 EEOC charge and 2016 federal court action
      Dr. Skoorka filed a charge of discrimination with the EEOC on February
16, 2015. After several amendments, Dr. Skoorka received a right to sue letter,
and filed a second complaint in the Southern District of New York on June 2,
2016 (the 2016 Action”). (See No. 16-cv-3842, DE 1 (“2016 Action
Complaint”).) Venue of that case was transferred to this District on June 28,
2016. (See No. 16-cv-3842, DE3.)
      In a June 26, 2018 opinion, this Court, considering the 2016 Action,
granted motions to dismiss with the exception of a Title VII retaliation claim.
(Opinion F at *3). The complaint in that 2016 SDNY Action, like the 2014 SDNY
Action, seemed to raise or refer to allegations already disposed of in the Court’s


                                      5
summary judgment opinion in the 2009 Action, but it also asserted more
recent factual allegations. (Id.). The claims were for the most part dismissed.
(Id. at * 15). The surviving claims are Title VII retaliation, as against the Kean
Defendants for transferring him to a nonteaching position, and as against the
Union Defendants for failure to press grievances.
       The opinion concluded with the following note:
       The Court is not unaware that Dr. Skoorka continues to reassert
       similar allegations in new actions, nor can it be blind to a history in
       which very few of his prior allegations were found to have even
       minimal evidentiary support. A fact finder may also be skeptical of
       a litigant’s endless daisy chaining of “retaliation” claims, each time
       claiming that workplace grievances occurred in retaliation for prior,
       unsuccessful claims. That determination, however, is for another
       day.

(Opinion F at * 15). (See also Opinion G at *6 (Skoorka v. Kean Univ., No. CV
16-3842 (KM), 2017 WL 6539449 (D.N.J. Dec. 21, 2017) (denying a motion for
an injunction and sanctions against plaintiff under Fed. R. Civ. P. 11, but
warning plaintiff that “[t]here comes a point beyond which a litigant cannot
simply daisy-chain claims ad infinitum, each time claiming that the defendant
is ‘retaliating’ for the unsuccessful claim immediately preceding”)).

                iv. The 2016 EEOC charge and this 2017 federal court
                    action

       On July 20, 2016, Dr. Skoorka again filed charges with the EEOC. (Cplt.

p. 6). The EEOC issued a Notice of Right to Sue letter on January 23 and
January 31, 2017. (Id. p. 6).
       On April 10, 2017, Dr. Skoorka filed the Complaint in this action (the
“2017 Action”) in yet a fourth3 forum: the U.S. District Court for the Eastern
District of New York, where it was assigned to Judge LaShann DeArcy Hall. On
July 21, 2017, Judge Hall transferred the case to the District of New Jersey,
where it was assigned to me. (DE 4) Post-transfer, on August 23, 2017, Dr.



       Or possibly fifth. Reference is made in the briefing to an action filed in state
court in New York.
                                          6
Skoorka filed an application for reconsideration of the transfer order (as he had
done, unsuccessfully, with respect to the 2014 SDNY action). (DE 10).
      On September 29, 2017, Magistrate Judge Michael A. Hammer filed an
order (DE 20) staying this case pending the outcome of dispositive motions in
the 2016 Action. On October 24, 2017, Dr. Skoorka filed a motion for
reconsideration regarding the order to stay (DE 23), which I denied. (DE 26).
On July 10, 2018, Magistrate Judge Hammer lifted the stay. (DE 28).
      On July 31, 2018, the Kean Defendants filed the motion to dismiss (DE
29) that is now before this Court. The Kean Defendants move the Court to
dismiss Dr. Skoorka’s religious discrimination claim, discussed infra, and also
his claims based on failure to promote and scheduling interference with Dr.
Skoorka’s secondary employment at NYU. (DE 29). On August 1, 2018, the
Union Defendants filed a motion, also now before this Court, to dismiss the
Complaint in its entirety. (DE 30). On October 22, 2018, Dr. Skoorka filed an
opposition to both motions. (DE 37). On October 20, 2018, the Kean
Defendants filed their reply to Dr. Skoorka’s opposition. (DE 35).4 On October
23, 2018, the Union Defendants submitted their reply. (DE 36).

          b. Factual Allegations of this Complaint
      With some exceptions, the factual allegations raised in Dr. Skoorka’s
current 2017 Complaint and the underlying EEOC charges are updates of his
2016 Action—i.e., they are similar in nature but are alleged to begin after the
factual allegations of the 2016 Action end.5 I note generally that the Complaint
and EEOC Charges often fail to specify the dates on which alleged events
occurred. (See e.g., EEOC Charge      ¶ 19) (“Kean interfered with my religious


4       The filings are out of chronological order. On October 19, 2018, Dr. Skoorka
apparently did not file his responding brief, but e-mailed it to the defendants, who
filed their reply on October 20, 2018. Dr. Skoorka filed his already-served brief
thereafter, on October 22, 2018. (DE 36).
5       To provide context to his fresh allegations, nn. 7—10 and 12—14, infra, relate
them to Dr. Skoorka’s corresponding allegations in the 2016 Action.


                                         7
observance by    .   .   .   attempting to deliver mail to me, late Friday afternoon, and
by certified mail requiring signature confirming receipt on Yom Kippur and the
Sabbath.”). I will assume, however, that the claims in the complaint correspond
to those in the EEOC charge, and that Dr. Skoorka therefore intends for this
2017 Action to cover the period from the end of September 2015 through July
2016. (See Id.   ¶   14) (claiming in the EEOC Charge that “examples of unlawful
conduct against me during the past 300 days              .   .   .   [arej set forth below”)
(emphasis added) 16

                     1. Teaching duties7
      Dr. Skoorka alleges that Kean prevented him from teaching during the
Spring 2016 and Fall 2016 semesters. (EEOC Charge                        ¶9   21, 26). Kean, he


6      In connection with these motions to dismiss, the parties have submitted
documents extrinsic to the complaint. Many cannot be considered without converting
this opinion into one on summary judgment. Twill not do that at this time. However, I
consider Dr. Skoorka’s previous EEOC Charges and complaints, which are cited in the
Complaint and relate to Dr. Skoorka’s alleged protected activities. Those actions may
be considered without converting the Rule 12(b)(6) motion into one for summary
judgment. See Schmidt, 770 F.3d at 249.
       In his briefing, Dr. Skoorka asks this Court to supplement any gaps or
generalities in this Complaint with a complaint he filed in a 2017 New York Supreme
Court action. (See e.g., DE 37 pp. 2, 5, 10). 1 see no basis in the federal rules or
accepted practice to supplement a complaint’s allegations with those from a state
court action. And, just to be clear, Dr. Skoorka cannot be alleging that, during the
period of September 2015 to July 2016, the defendants retaliated against him for a
complaint that would not be filed until a year later, in 2017.
       Dr. Skoorka and the Union Defendants ask me to consider the Collective
Bargaining Agreement in this Opinion. Dr. Skoorka attaches an incomplete copy of the
CBA as an exhibit to his briefing, (DE 37-1 pp. 98—103); the Union Defendants,
provide the Court with a full copy, (DE 30-1). While the CBA is integral to the
Complaint, and I will consider it, I will not engage in any contract interpretation that
would implicate disputed issues of fact.
7      In the 2016 Action, Dr. Skoorka alleged that Kean University stripped him of
his teaching duties and gave him a non-teaching assignment for the Spring 2015
Semester. (Opinion F at *4; EEOC Charge ¶ 12). At some point, he completed his non-
teaching assignment and demanded that Kean restore his teaching duties for the Fail
2015 semester. (Opinion Fat *4) Kean did not do so. (Id.). Dr. Skoorka also alleged
that Kean required him to submit weekly timesheets and remain on campus each
weekday from Yam to 5pm. (Id.). The allegations in this 2017 action seem to be an
update of those.

                                               8
says, requires him to “sign in” and “sign out” of work every week day. As a
result, he is required to sit in his office from 9am to 5pm. (Id.         15, 21, 26).

                     ii. NYU teaching position8
        Dr. Skoorka makes the sweeping allegation that the defendants have
interfered with his secondary employment at NYU. (EEOC Charge              ¶   31).

                    iii. Disciplinary actions9
        Kean demanded that Dr. Skoorka attend a disciplinary interview. On or
about September 24, 2015, Dr. Skoorka sent Kean an e-mail requesting that
Kean provide “certain information prior to any ‘disciplinary hearing.’” (EEOC
Charge       ¶   16). On or about October 8, 2015, Dr. Skoorka sent Kean another
e-mail with a similar request. (Id.). The information is not specified. Kean did
not provide Dr. Skoorka with the information he requested, and allegedly
denied Dr. Skoorka representation. (Id.).
        On September 30, 2015, and October 1, 6, 14, 20, and 23, 2015, Kean
allegedly sent Dr. Skoorka e-mails, memos, and letters raising false
accusations and criticisms against him. (EEOC Charge           ¶   17). Dr. Skoorka does
not allege what accusations or criticisms were raised. (Id.). Broadly, he avers
that “Kean has been stuffing my personnel file with these false and defamatory
materials to coerce my resignation, set me up for adverse action and cause me
to suffer damagers including damages to my reputation.” (Id.). In October 2015,
Kean issued an “Official Written Reprimand” to Dr. Skoorka and placed it in his
file. (Id.   ¶   21). Dr. Skoorka alleges that the reprimand was baseless. (Id.).




8      In the 2016 Action, Dr. Skoorka alleged, with at least some specificity, how the
defendants’ actions interfered with his ability to teach at New York University.
(Opinion F at *4_5)• In this 2017 Action, his allegations, though similar to the 2016
NYU allegations, are conclusory and nonspecific.
        In the 2016 Action, Dr. Skoorka alleged that Kean demanded to meet with him
for a “Disciplinary Interview.” (Opinion F at *6). Dr. Skoorka also alleged that Kean
attempted to have Dr. Skoorka attend the disciplinary meeting without representation.
(Id.). The allegations of this 2017 Action seem to be related to those.

                                            9
      On September 30 and October 14, 2015, Kean forced Dr. Skoorka to
attend “frivolous meetings with the administration, during which [he) was
subject to discrimination, harassment and retaliations.” (EEOC Charge            ¶   18).
Dr. Skoorka alleges that similar meetings occurred at other unspecified times.
(Id.). He does not allege what specifically occurred during any of these
meetings. (Id.).
      In December 2015, Kean issued “Tenure Charges” against Dr. Skoorka.
(EEOC Charge       ¶   22). Dr. Skoorka does not allege what specifically the charges
asserted, but broadly characterizes them as “false, discriminatory and
retaliatory.” (Id.). Dr. Skoorka also avers that the charges did not allege any
actual tenure violations. (Id.). This statement is conclusoiy and based on facts
and agreements not before me. Dr. Skoorka also argues that his collective
bargaining agreement does not permit Kean’s actions. (Id,).
      Dr. Skoorka’s response to the Tenure Charges was due on February 17,
2016. (Id.   ¶   23). Dr. Skoorka does not allege that he filed a response. (EEOC
Charge).
       On January 26, 2016, Kean sent a letter to Dr. Skoorka implementing a
three-day unpaid suspension for the period of February 3—5, 2016. (Id.           ¶   25).
       In July 2016, Kean sent Dr. Skoorka another set of Tenure Charges,
which raise the same accusations and criticisms contained in the December
2015 Tenure Charges. (Id.        ¶   28). Through those charges, Kean seeks to
suspend Dr. Skoorka for ten days and, allegedly, to coerce Dr. Skoorka’s
resignation “and/or set [him] up for further adverse employment action.” (Id.).

                   iv. Religious holidays/sabbath’0
       Dr. Skoorka alleges that, during the fall of 2015, Kean sought to
schedule a meeting with Dr. Skoorka on Rosh Hashanah and the evening of
Yom Kippur. (EEOC Charge             ¶   19). Also on Yom Kippur, Kean sent mail to Dr.
Skoorka that would have required a signature to confirm receipt. (Id.). Dr.


10    In the 2016 Action, Dr. Skoorka alleged that the defendants scheduled meetings
and sent correspondence to Dr. Skoorka on or near Jewish holidays. (Opinion F at *6).

                                               10
Skoorka also alleges that Kean attempted to deliver mail late on Friday, or mail
that would have required a signature confirming receipt on the Sabbath. (Id.).”
Dr. Skoorka does not allege the specific dates on which these Friday or
Sabbath delivery’ “attempts” occurred, or even allege how many times these
events occurred. He does not state that he actually did receive these letters or
sign for them. After these events occurred, but at some unidentified time, an
unidentified Kean representative allegedly stated to some unidentified person
that Dr. Skoorka had failed to attend meetings and accept mail. (Id.).

                 v. Failure to promote’2
         Dr. Skoorka alleges that, at some unspecified time, the position of
Department Coordinator became available in his department. (EEOC Charge
¶    27). The incumbent Coordinator, who was the only other tenured faculty
member in the department, became ill. (Id.). At that point, Dr. Skoorka had
been “on the job” for more than 20 years and was the most senior professor
remaining in the department. (Id.). He does not allege that he applied for the
position, but rather asserts that under “seniority” and his Collective Bargaining
Agreement (“CBA”) he was “next in line” for the job. (Id.). Kean filled the
position with a non-tenured adjunct faculty member or lecturer. (Id.).

                 vi. Union defendants’ failure to press grievances’3
         Dr. Skoorka broadly avers that he “opposed, objected to and complained
to the Union,” which failed to take appropriate action and instead “endorsed,
condoned, supported, aided and abetted” all and any of the “discrimination,
harassment and retaliation” alleged in the Complaint. (EEOC Charge          ¶   29).


I’     I take judicial notice that in 2015 (AM 5776), Yom Kippur ran from the evening
of Tuesday, September22 to the evening of Wednesday, September 23. The sabbath,
in Jewish tradition, runs from sunset on Friday to sunset on Saturday.
12      In the 2016 Action, Dr. Skoorka alleged that Kean failed to promote him from
Assistant Professor to Associate Professor, and instead promoted or hired less-
qualified persons. (Opinion F at *6).
13     In the 2016 Action, Dr. Slcoorka alleged a number of specific grievances that
the Union should have filed on his behalf (Opinion F *4_7). Here, his allegation is
more sweeping and nonspecific.

                                        11
                vii. Preferential treatment’4
         Dr. Skoorka asserts, without reference to any specific factual allegations,
that the defendants granted preferential treatment to employees outside of his
protected class and did not subject his peers to the adverse actions he was
subjected to. (EEOC Charge      ¶   30).

            c. Legal Claims
         Dr. Skoorka brings his claims against the defendants under Title VII.
One component of that claim alleges discrimination and harassment on the
basis of religion; a second alleges retaliation for exercise of Title VII rights. His
alleged damages include lost wages, consequential damages, compensatory
damages, including damages for emotional and mental distress and damage to
his good will and reputation, punitive damages, “other damages,” litigation
costs and reasonable attorneys’ fees, “any and all other damages provided by
the applicable statutes,” and any other damages that may be “just and proper.”
(Cplt. p. 6).

   II.      Discussion
            a. Legal standard
         Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in
part, if it fails to state a claim upon which relief can be granted. The defendant,
as the moving party, bears the burden of showing that no claim has been
stated. Animal Science Products, Inc v. China Minmetals Coip., 654 F.3d 462,
469 n. 9 (3d Cir. 2011). For the purposes of a motion to dismiss, the facts
alleged in the complaint are accepted as true and all reasonable inferences are
drawn in favor of the plaintiff. New Jersey Carpenters & the Trustees Thereof v.
Tishman Const. Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
         Federal Rule of Procedure 8(a) does not require that a complaint contain
detailed factual allegations. Nevertheless, “a plaintiffs obligation to provide the


       In the 2016 Action, Dr. Skoorka alleged some specific incidents in which he
and non-Jewish faculty members were subjected to disparate treatment. (Opinion F at
*3) Not so here.

                                           12
‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Ati. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiff’s right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also West Run Student Housing Assocs., LLC v. Huntington Nat. Batik,
712 F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met
“when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Asheroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
While “[t]he plausibility standard is not akin to a ‘probability requirement’.
it asks for more than a sheer possibility.” Iqbal, 556 U.S. at 678.
      Moreover, where the plaintiff is proceeding pro se, the complaint is “to be
liberally construed,” and, “however inartfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers.” Erickson v.
Pardus, 551 U.S. 89, 93-94 (2007). Nevertheless, “prose litigants still must
allege sufficient facts in their complaints to support a claim.” Mala u. Crown
Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). “While a litigant’s pro se
status requires a court to construe the allegations in the complaint liberally, a
litigant is not absolved from complying with Twombly and the federal pleading
requirements merely because s/he proceeds pro se.” Thakar v. Tan, 372 F.
App’x 325, 328 (3d Cir. 2010) (citation omitted).




                                        13
          b. Title VII Retaliation
      Dr. Skoorka brings a Title VII claim for retaliation.’5 To establish a prima
facie case of retaliation, the plaintiff must establish that (1) he’6 engaged in an
activity protected by Title VII; (2) his employer took an adverse employment
action against him; and (3) there was a causal connection between his
participation in the protected activity and the adverse employment action.
Moore v. City of Phila., 461 F.3d 331, 340-41 (3d Cir. 2006). Dr. Skoorka’s
complaints to superiors about discriminatory treatment, lawsuits, and EEOC
filings qualify as activities protected by Title VII. See it?. at 343.

                 i. Adverse employment action

      To support a Title VII retaliation claim, an “adverse employment action”
must rise to a defined level of severity:

      [A] plaintiff must show that a reasonable employee would have
      found the challenged action materially adverse, which in this
      context means it well might have dissuaded a reasonable worker
      from making or supporting a charge of discrimination.
      We speak of material adversity because we believe it is important
      to separate significant from trivial harms. Title VII, we have said,
      does not set forth a general civility code for the American
      workplace. An employee’s decision to report discriminatory
      behavior cannot immunize that employee from those petty slights
      or minor annoyances that often take place at work and that all
      employees experience.




‘5     The Union Defendants argue that Dr. Skoorka’s Title VII retaliation claims must
be wholly dismissed because the 2017 Action fails to allege any new facts and is an
example of the sort of “daisy-chaining” this court has already warned against. (DE 30-
3 p. 11) (citing Opinion 0 at *6) It is true that the behavior alleged is repetitive of prior
actions. However, Dr. Skoorka avers that the facts alleged in this Complaint took place
in the 300 days before he filed his July 2016 EEOC Charge. In effect, then, this
complaint updates the allegations of the prior complaint. That result would more
typically be accomplished by filing a supplemental pleading. Dr. Skoorka chose
instead to file a separate action in another district, which was transferred here. I will
approach his retaliation claim afresh under Fed. R. Civ. P. 12(b)(6), leaving other
issues for summary judgment or other motion practice.
        Because the plaintiff happens to be male, I use the masculine pronoun, even
when referring to a generic plaintiff.
                                           14
Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67-68 (2006) (internal
quotations and citation omitted).

      Dr. Skoorka has alleged that Kean removed him from his teaching
position, initiated disciplinary actions against him, and did not promote him.
As I have found before, transfer from a teaching to a nonteaching position’7 is
severe enough to qualify as a potential retaliatory action. (Opinion F at 10).
                                                                         *



Likewise, disciplinary actions, assuming they are unwarranted, may be severe
enough to qualify as a potential retaliatory action.
      Dr. Skoorka’s allegation of retaliatory failure to promote, however,
requires more discussion. Dr. Skoorka alleges that Kean retaliated against him
by not promoting him to Department Coordinator. (EEOC Charge            ¶   27). As in
his prior failure-to-promote claims, Dr. Skoorka does not allege that he actually
applied for a position. (Id.). (See e.g., Opinion F at *13) (holding that Dr.
Skoorka failed to establish discrimination based on Kean’s failure to promote
him from Assistant to Associate Professor when his only factual allegation in
support was that he had a “standing” application for the position). Here,
however, Dr. Skoorka alleges that Kean was required to promote him to the
position of Department Coordinator, unasked, based on seniority and the
requirements of his CBA. (EEOC Charge        ¶   27).
      The allegation raises two concerns. First, absent some established policy
or contract, a person’s seniority status does not automatically require that
person’s employer to promote him to a position he did not apply for.’8 Second,


17     As in the 2016 complaint, Dr. Skoorka complains that the result is that he is
required to sign in and out of work and remain at his desk from 9am to 5pm. (EEOC
Charge ¶f 15, 21, 26; see Opinion F at *4).

18     In some situations, a plaintiff may bring a failure to promote claim, at least
based on discrimination, without having filed a formal application for that position.
Dr. Skoorka, however, has not alleged any of those situations. First, Dr. Skoorka has
not asserted that Kean’s “promotional system did not involve a formal application
process,” or that his previous legitimate “attempts to apply for a promotion have been
rebuffed.” Khair u. Campbell Soup Co., 893 F. Supp. 316, 33 1—32 (D.N.J. 1995), on
reconsideration in part (D.N.J. 1995) (considering a failure to promote, discrimination
claim). Further, he has not alleged that he “did everything reasonably possible to make
                                        15
Dr. Skoorka generally invokes the CBA, but does not point to a particular
provision in his CBA that requires his automatic promotion to Department
Coordinator. As it stands, the Complaint fails to state a claim for retaliation
based on failure to promote.
      Several of Dr. Skoorka’s other factual allegations also fail to plausibly
suggest a material adverse action. One alleged form of retaliation took the form
of “frivolous meetings.” (EEOC Charge     ¶   18). Its triviality aside, the allegation is
concluson’ and nonspecific, without supporting facts. (Id.). In a prior opinion, I
rejected the notion that Kean   was   required to schedule around Dr. Skoorka’s
supplemental NYU employment, but accepted that Kean might nevertheless
have used its scheduling decisions in a retaliatory fashion. Here, however, Dr.
Skoorka alleges only broadly and nonspecifically that the defendants interfered
with his teaching position at NYU. (Id.   ¶   31). He provides no dates, details, or
indeed any specific allegation as to what interference occurred in the relevant
period. (Id.). Dr. Skoorka also broadly alleges, without any specific facts in
                                                                               19
support, that the defendants unlawfully withheld wages and benefits.                (Cplt.

p. 1). These assertions all fail as allegations of retaliatory acts by Kean.




know-n to [defendants hisj interest in applying for [the Department Coordinator
positionj.” EEOC v. Metal Seruice Co., 892 F.2d 341, 349 (3d Cir.1990) (considering a
failure to promote, discrimination claim). In fact, Dr. Skoorka has not alleged that he
did anything to make known to Kean that he was interested in the position of
Department Coordinator. Nor has he alleged that he was deterred from applying for
the Department Coordinator job because of Kean’s discriminatory practices. Newark
Branch, N.A.A.C.P. u. Town of Harrison, 907 F.2d 1408, 1415 (3d Cir. 1990) (citing Int’l
Bhd. of Teamsters v. United States, 431 U.S. 324, 367 (1977) (considering a failure to
promote, discrimination claim). Finally, Dr. Skoorka has not alleged that he had a
genuine interest in the position but had a reasonable belief that a formal application
for the position would have been futile. Newark Branch, N.A.A.C.P. v. Town of Harrison,
907 F.2d 1408, 1415 (3d Cir. 1990) (citing Hailes v. United Air Lines, 464 F.2d 1006,
 1008 (5th Cir. 1972) (considering a failure to promote, discrimination claim))

19     This may be a cryptic reference to Dr. Skoorka’s suspension, discussed supra.
In addition, Dr. Skoorka alleges that Kean interfered with his religious observances; I
address those allegations at Section II.c, infra.

                                         16
               ii. Causal connection

      Dr. Skoorka has pled sufficient facts that could support an inference of a
causal connection between his complaints of discrimination and the alleged
retaliaton’ actions (essentially, curtailed teaching duties and disciplinary
actions).

      To establish causation at the prima facie stage, a plaintiff must
      introduce evidence about the “scope and nature of conduct and
      circumstances that could support the inference” of a causal
      connection between the protected activity and adverse action. At
      this stage, “a plaintiff may rely on a ‘broad array of evidence’ to
      demonstrate a causal link between [the} protected activity and the
      adverse action taken.” For example, very close temporal proximity
      between the adverse action and the protected activity may be
      “unusually suggestive” of a causal connection. A plaintiff can also
      rely on evidence such as “intervening antagonism or retaliatory
      animus, inconsistencies in the employer’s articulated reasons for
      terminating the employee, or any other evidence in the record
      sufficient to support the inference of retaliatory animus.”

Young v. City of Phila. Police Dep’t, 651 F. App’x 90, 95-96 (3d Cir. 2016)
(internal citations omitted).
       In the 2016 Action, I found that Dr. Skoorka had alleged an inference of
a causal connection. There, Dr. Skoorka presented factual allegations that
Mean articulated inconsistent reasons for giving him a nonteaching
assignment. In this 2017 Action, however, Dr. Skoorka does not allege such
inconsistencies. There are other means, however, for a plaintiff to plead an
inference of causation, such as temporal proximity and intervening signs of
antagonism.
       For example, Dr. Skoorka filed EEOC Charges in February of 2015. See
No. 16-cv-3842, DE 1    ¶ 14.20 He then filed amendments and supplements to
those charges on March 6, 2015, September 30, 2015, and January 19, 2016.

20     To demonstrate that Dr. Skoorka engaged in protected activities, the EEOC
Charge attached to this Complaint incorporates by reference the complaint of the 2016
Action. (EEOC Ohm-ge ¶ 8). I consider the history of that 2016 Action, including its
related EEOC Charges, to lay out the timeline of Dr. Skoorka’s activities in relation to
the alleged retaliations.

                                         17
Id. In that same period, Skoorka alleges, Kean took action against him. First,
from September 30, 2015 through October 2015, Kean sent Dr. Skoorka an
official reprimand, and also allegedly sent c-mails, memos, and letters raising
false accusations against him. (EEOC        ¶1    17, 21). By December of that year,
Kean had filed its first Tenure Charges. (Id.          ¶   22). On January 26, 2016, Kean
implemented a three-day unpaid suspension against Dr. Skoorka. (EEOC
Charge   ¶   25).
      As another example, Dr. Skoorka filed the 2016 Action in June 2016. See
No. 16-cv-3842, DE 1. The next month, Kean sent Dr. Skoorka the second set
of tenure charges. (EEOC Charge      ¶   28). Those charges expose Dr. Skoorka to a
potential suspension of ten days. (Id.      ¶   28).
      In short, during the relevant period of this 2017 Complaint, Dr. Skoorka
engaged in the above-described series of protected activities.
Contemporaneously, Kean continued to curtail Dr. Skoorka’s teaching
assignments and bring disciplinary charges. (Id.              ¶   21, 26).
      To be sure, alleging is not proving, and the picture painted here is far
from clear. Dr. Skoorka’s filing of EEOC charges and lawsuits, for example, is
fairly constant. Any act taken by Kean in the last several years would probably
have occurred in temporal proximity to one or another of them. Still, under the
motion to dismiss standard, Dr. Skoorka’s allegations sufficiently demonstrate
proximity and intervening antagonism to support an inference of causation. Di-.
Skoorka’s retaliation claim against Kean for disciplinary actions and
curtailment of teaching duties survives these motions to dismiss.

                    iii. Union Defendants

      Under a Title VII theory, Dr. Skoorka alleges that the Union Defendants
should have, but did not, act on his behalf to remedy Kean’s unfair
employment practices. As I have stated before, there is authority that a union
may be liable if it makes a deliberate choice not to process an employee’s
grievance on a basis prohibited by Title VII. BalTentine u. New Jersey Transit,



                                          18
44 F. Supp. 3d 530, 540 n.8 (D.N.J. 2014) (McNulty, J., in dicta); Opinion F at
*11).

        Here, the only relevant factual allegation is that the Union “failed to take
appropriate remedial action and measures to alleviate the unlawful
employment practices.” (EEOC Charge          ¶   29). Dr. Skoorka does not assert what
specific actions the Union was obligated to take. Instead, he broadly alleges
that the Union had a generalized duty to right his wrongs—sua sponte,
apparently.
        The allegations lack specificity as to which of Dr. Skoorka’s complaints
were brought to the union’s attention, which would properly have been brought
as grievances, the circumstances of any “deliberate” decision by the union not
to pursue them, or facts suggesting a forbidden Title VII basis for such a
refusal. At any rate, the Union argues persuasively that tenure charges are not
subject to the grievance procedure (DE 30-3 pp. 12—15 (citing both the CBA
and New Jersey tenure statute)), and that failure to promote or transfer to a
non-teaching position are not subject to the grievance procedure, either (id. pp.
15—17). The Union also points to authority that it cannot pursue a
discrimination grievance in binding arbitration. (DE 30-3 pp. 15—20).
        An analogous claim in the 2016 Action survived a motion to dismiss.
There, however, Dr. Skoorka at least alleged with some minimal specificity that
the Union had done something to obstruct some particular grievance on an
identified occasion.   21   Here, he simply alleges generally that the Union failed to


21      Here is my discussion of the analogous allegations in the 2016 Action:
        Assuming such a claim is legally viable, Dr. Skoorka has pled sufficient
        facts stating that the union defendants chose not to press his grievances
        against Kean. Dr. Skoorka has alleged that the union did not try to move
        his hearing date earlier (to comply with a timeline allegedly set forth in the
        collective bargaining agreement) and withdrew his grievance against Kean
        (allegedly because he did not attend the originally scheduled hearing).
        We are, of course, at the motion to dismiss stage with respect to these
        particular allegations. Whether such allegations can be sustained in light
        of the evidence, whether the union or the university had sufficient reason
        for acting as they did, and so forth, cannot be decided here. As in the case
                                           19
look out for his interests. That is not a sufficient allegation. The Union’s motion
to dismiss is therefore granted.

         c. Title WI Discrimination and Harassment

      Dr. Skoorka claims that defendants discriminated against him because
of his Jewish faith or ethnicity. (CpIt. p. 5). A prima facie case under Title VII,
whether under a disparate treatment or a hostile work environment theory,
requires two essential showings: (1) an adverse action by the employer and
(2) an unlawful, discriminatory basis for that action. See Makky v. Chertoff 541
F.3d 205, 214 (3d Cir. 2008); William Paterson Coil, of New Jersey, 260 F.3d
265, 282 n.13 (3d Cir. 2001); Maddox     ii.   City of Newark, 50 F. Supp. 3d 606,
627 (D.N.J. 2014) (citing Lehmann v. Toys ‘R’ Us, Inc., 626 A.2d 445, 453-54
(N.J. 1993)).

      Dr. Skoorka alleges that Kean gave him a less desirable assignment (i.e.,
a nonteaching position), an action which I will assume to be severe enough to
constitute an adverse employment action. I will make the same presumption
for his allegations that Kean wrongfully brought unfounded disciplinary actions
against him. As noted above, Dr. Skoorka claims a number of other adverse
employment actions as well.

      All that being said, the claims fail to state facts giving rise to an inference
that Kean’s actions arose from hostility to Dr. Skoorka’s Jewish faith or ethijic
background. There are no surrounding circumstances, such as a history of
slurs or biased comments, to suggest a religious basis for Kean’s actions. Only
one set of allegations in the Complaint even obliquely relates to Dr. Skoorka’s
membership in a protected religious class. Dr. Skoorka asserts vaguely that a
Kean representative stated to an unspecified listener that Dr. Skoorka refused



      of the earlier allegations in the 2009 action, they may or may not survive
       summary judgment. For now, however, the motion to dismiss is denied as
      to Dr. Skoorka’s Title VII retaliation claim against the Kean and union
       defendants.
(Opinion F at *11).

                                        20
to accept mail and attend meetings. (EEOC Charge       ¶   19). What lies behind
such statements, says Dr. Skoorka is that Kean, at some unspecified time in
some unspecified manner, Kean “interfered with [his] religious observances by
‘seeking” a meeting with him on the religious holidays of Rosh Hashanah and
Yom Kippur. (Id.) (emphasis added). Dr. Skoorka does not, however, allege that
he requested to move the meetings, or even that the meetings the university
“sought” in fact occurred on those days. (Id.). He also alleges that Kean
“attempted” to deliver correspondence on Yom Kippur and days of sabbath
observance, (Id.). Dr. Skoorka, however, does not allege that his holiday or
sabbath observances were in fact interrupted by the arrival of mail or email in
his mail boxes. (Id.). He also does not allege that the date of delivery prevented
him from receiving the communications or opening them the following day.
(Id.). Nor does he even allege plausibly that Kean controlled the date of delivery
of, e.g., U.S. mail. These incidents, as pled, are too attenuated and speculative
to demonstrate adverse employment actions or harassment, and they fail to
suggest an inference of religious-based discrimination. Dr. Skoorka’s religious
discrimination and harassment claims, now as in earlier complaints, are
dismissed.

   HI.     Application for reconsideration of venue transfer
         Dr. Skoorka has filed prior actions based on similar allegations in New
Jersey State court, this District Court, the U.S. District Court for the Southern
District of New York, and, apparently, New York state court. This action he filed
in yet another forum, the U.S. District Court for the Eastern District of New
York. The Eastern District (like the Southern District before it) transferred
venue of the action to the District of New Jersey.
         Dr. Skoorka has filed an application for reconsideration of the decision to
transfer venue from the Eastern District of New York to the District of New
Jersey pursuant to 28 U.S.C.     §   1406(a) and 42 U.S.C.   §   2000e-5(l)(3). That
transfer order, of course, was Judge Hall’s, not mine. For the sake of
transparency, however, I cite Dr. Skoorka’s underlying concern, which is that


                                         21
he cannot obtain a fair resolution of his claims in the District of New Jersey in
general, and before me in particular:
      Plaintiff cannot obtain an impartial trial in New Jersey     Plaintiff
                                                                        ...




      also respectfully objects to the assignment of the case to Judge
      McNulty in the District of New Jersey, as that Court has made
      various erroneous adverse rulings that will be subject of an
      omnibus appeal. Moreover, Plaintiff respectfully submits that his
      prior federal court filings in New York were sua sponte transferred
      to the District of New Jersey and immediately routed to Judge
      McNulty. who thereafter erroneously dismissed meritorious claims
      asserted by Plaintiff without any jury trial.
(DE 10, 4).
      Such allegations of impartiality or bias are most appropriately addressed
under the standards governing judicial recusal. “Any justice, judge, or
magistrate judge of the United States shall disqualify himself in any proceeding
in which his impartiality might reasonably be questioned.” 28 U.S.C.             §   455 (a).
Further, “[the judge] shall also disqualify himself.   .   .   [w]here he has a personal
bias or prejudice concerning a party, or personal knowledge of disputed
evidentiaiy facts concerning the proceeding.” 28 U.S.C.          §   455 (b). See also
Liteky u. United States, 510 U.S. 540, 114 5. Ct. 1147 (1994). Impartiality is
evaluated from the point of view of a hypothetical reasonable member of the
public. See In re Kensington Int’l Ltd., 368 F.3d 289, 303 (3d Cir. 2004)
(“objective, reasonable lay person”).
      The “only common basis” for recusal, though not the exclusive one, would
be a predisposition stemming from an extrajudicial source of information.
Liteky, 510 U.S. at 551. 1 have no extrajudicial knowledge whatever pertaining
to Dr. Skoorka, his case, or the people involved in the underlying events.
      More rarely, a predisposition that is inappropriate and “pervasive” can
arise from the case itself, and require recusal. A judge is not required, however,
to refrain from forming an opinion based on the events of the case or prior
proceedings involving the same party. Id. at 552. To be disqualified, the judge
must be laboring under “a deep-seated antagonism that would make fair



                                        22
judgment impossible.” Atwell v. Schweiker, 274 Fed. Appx, 116, 117 (3d Cir.
2007) (citing Liteky, 510 U.S. at 555).
          Dr. Skoorka alleges no facts that would suggest to the reasonable
observer that I have some bias or prejudice against him, or that I cannot be
impartial. What Dr. Skoorka objects to are my prior rulings granting summary
judgment or dismissal of claims in his actions. He misunderstands the
standard. “[J}udicial rulings alone almost never constitute a valid basis for bias
or partiality” requiring judicial disqualification. Liteky, 510 U.S. at 555. The
Third Circuit, echoing Liteky, has held that “a party’s displeasure with legal
rulings does not form an adequate basis for recusal.” Securacomm Consulting,
Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000)
          My prior rulings are contained in publicly filed opinions. For the most
part, they measure the allegations or affidavits against the standards governing
a motion to dismiss or for summary judgment. If there are any errors, the
avenue for correction is an appeal from a final decision.
          As I stated in relation to an earlier transfer from the Southern District of
New York, “Skoorka has suffered some defeats, both in State and federal court,
but those adverse rulings do not reflect on the impartiality of any New Jersey
court or jury.” See Skoorka v. Kean Univ., No. CIV. 14-456 1 KM MAH, 2015 WL
3561610, at *3 (D.N.J. June 5, 2015). Mere disagreement with my rulings does
not justify reassignment to another judge or a forum-shopping retransfer to the
Eastern District of New York,
          The motion to reverse the transfer of venue is therefore denied.

   flY.      Current status of the claims
          Given the many filings in this and related matters, it is worth pausing to
summarize the state of the pending claims.
          The claims in the 2009 action have been considered under a summary
judgment standard, and only a few have survived. Dr. Skoorka attempted to file
identical lawsuits in other forums; they were transferred here. I treated those
complaints (to the extent they were not foreclosed by the earlier summary


                                          23
judgment ruling) as supplemental pleadings updating the earlier allegations
with events that occurred subsequently.      q   Fed. R. Civ. P. 15(d). Thus far,
those supplemental allegations have been subjected only to a Rule 12(b)(6)
analysis; summary judgment motions may follow if and when discovery is
complete.
        I list the currently active claims together in consolidated fashion:
Against the Kean Defendants
 Title VII retaliation
   Protected activity:
        Assertion of religious discrimination in unsuccessful 2001 lawsuit,
        subsequent lawsuits, EEOC filings, internal complaints.
   Adverse retaliatory actions:
        (i) Scheduling to conflict with teaching schedule at NYU (2009 action).
        (ii) Deprivation of office equipment and supplies (2009 action, 2014
        action).
        (iii) Professor interrupted Dr. Skoorka’s classes to yell at him (2009
        action).
        (iv) Assignment to nonteaching position (2016 action, 2017 action)
        (v) Unfounded disciplinary/tenure proceedings (2017 action)


Against the Union Defendants
        Title VII retaliation claim for failing to press grievances on Dr. Skoorka’s
behalf (2016 action only).

   V.       Conclusion

        For the foregoing reasons, defendants’ motions to dismiss (DE 29, DE 30)
will be granted in part and denied in part. The motion to dismiss is denied as
to part of Dr. Skoorka’s cause of action for Title VII retaliation as against Kean
University, its Board of Trustees, and the State of New Jersey. The motion to
dismiss is in all other respects granted as to the remaining claims against the
Kean defendants, as well as the claims against the Kean Federation of

                                        24
Teachers, Council of New Jersey State College Locals, and the American
Federation of Teachers.


Dated: March 11, 2019




                                   Kevin McNulty
                                   United States District Judge




                                   25
Defendants & Claims     —,      Decision   —             Remaining Defendants & Claims
2009 ACTION
DEFENDANTS:                                              REMAINING DEFENDANTS:
Kean University, the State                               Kean University
of New Jersey, the Board of                              Board of Trustees of Kean University.
Trustees of Kean University,                             State of New Jersey
Kean Federation of
Teachers, Council of New
Jersey State College
Locals, American
Federation of Teachers,
W.M. Kempey, D. Farahi, V.
Thompson, AN. Ntoko, and
M.D. Rodriguez.
CLAIMS:                         Summary Judgment         REMAINING CLAIMS:
                                Skoorka v. Kean Univ.,
Title VII disparate treatment   No. CIV. 09-3428 KM      Title VII retaliation.
or harassment on the basis      MAH, 2015 WL 3533878
of religion                     (D.N.J. June 2, 2015).   Protected activity:
Title VII retaliation                                      Complaints of racial/religious discrimination in unsuccessful
                                                           2001 lawsuit.
CEPA retaliation
                                                         Adverse retaliatory actions:
NJLAD discrimination)                                     (i) Changing teaching schedule to conflict with teaching at
NJLAD retaliation                                         NYU;
                                                           (ii) Deprivation of office equipment and supplies,
Title VII failure by Union to
         —
press grievances                                           (iii) Professor interrupted Dr. Skoorka’s classes to yell at
                                                           him.
AMENDED AND
SUPPLEMENTAL
COMPLAINT!
CONSOLIDATED 2009
AND 2014 ACTION
DEFENDANTS:                                                 REMAINING DEFENDANTS:
Kean University, the State                                  Kean University
of New Jersey, the Board of                                 Board of Trustees of Kean University.
Trustees of Kean University,                                State of New Jersey
Kean Federation of
Teachers, Council of New
Jersey State College
Locals, American
Federation of Teachers,
William M. Kempey, and          Motion to dismiss
Dawood Farahi.                  Skoorka v. Kean Univ.,
                                No.09 CV 3428, 2017
CLAIMS:                         WL 2838459 (D.N.J. June
To the extent not duplicative   30, 2017) (applying the     REMAINING CLAIMS:
or already dismissed on         law of the case doctrine,   Title VII retaliation against Kean defendants. Same as 2009
summary judgment, the           analyzing NYCHRL            action, updated to June 27, 2014, with new allegations of
Amended and                     claims).                    deprivation of office equipment and supplies.
Supplemental Complaint
added factual allegations
regarding the deprivation of
office supplies and
equipment.
Title VII discrimination,
harassment, and retaliation
updated to June 27, 2014.
CEPA retaliation, updated
to June 27, 2014.
NLJAD
discrimination/retaliation,
updated to June 27, 2014.
 New York City Human
 Rights Law (“NYCHRL”)
 2016 ACTION (originally
 filed in SDNY)
  DEFENDANTS:                    REMAINING DEFENDANTS:
  Kean University, the State     Kean University
  of New Jersey, the Board of    Board of Trustees of Kean University
  Trustees of Kean University,   State of New Jersey
  Kean Federation of             Kean Federation of Teachers
  Teachers, Council of New       Council of New Jersey State College Locals
  Jersey State College           American Federation of Teachers
  Locals, American
i Federation of Teachers,
  Dawood Farahi, Jeffrey
  Toney, Suzanna Bousquet,
  Joy Moskovitz, SCO
  Kenneth Green, Pamela
  Mosley Gresham, Sophia
  Howleff, Faroque
  Chowdhury, and Charlie
  Williams
CLAIMS:                                                      REMAINING CLAIMS:
                                   Motion to dismiss
This complaint contains            Skoorka v. kean Univ.,    (a) Title VII retaliation, as against Kean defendants
some factual allegations           No. 2:1 6-CV-3842-KM-
that duplicate those already       MAH, 2018 WL 3122331        Protected activity:
dismissed or disposed of on        (D.N.J. June 26, 2018).     Filing lawsuits, EEOC charges, etc., that claimed religious
summary judgment, as well                                      discrimination.
as new allegations.
                                                               Adverse retaliatory action:
Title VII discrimination,                                      Transferring Dr. Skoorka from a teaching to nonteaching
harassment, asserted                                           desk job
against Kean and against
Union for failure to                                         (b) Title VII retaliation, as against Union defendants, for failure
represent                                                    to press Dr. Skoorka’s grievances against Kean
Title VII retaliation for tiling
lawsuits, EEOC charges,
etc., that claimed religious
discrimination, asserted
against Kean and against
Union for failure to
represent
CEPA retaliation
NLJAD discrimination and
harassmenUNJLAD
retaliation
New York City Human
Rights Law (“NYCHRL”)
claims
2017 ACTION (originally
filed in EDNY) (This action)
DEFENDANTS:
Kean University, the State
of New Jersey, the Board of
Trustees of Kean University,
Kean Federation of
Teachers, Council of New
Jersey State College
Locals, American
Federation of Teachers
                                Motion to dismiss
CLAIMS:                         Civ. No. 17-5484 filed   REMAINING CLAIMS:
Deemed to update prior          March 11,2019
claims or assert new claims                              Title VII retaliation, as against Kean defendants only
for period Sept. 2015—July
2016                                                     Protected activity:
                                                         Filing lawsuits, EEOC charges, etc., that claimed religious
Title VII harassment,                                    discrimination.
religious discrimination
                                                         Adverse retaliatory actions:
Title VII retaliation                                    (i) Confining Dr. Skoorka to nonteaching desk job
(Alleged retaliatory acts                                (ii) Unfounded disciplinary proceedings
relate to teaching duties,
interference with NYU
schedule, unfounded
disciplinary actions,
scheduhng on religious
holidays, failure to promote,
plus Union’s failure to press
grievances.)
